DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-2, and 5-6 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Claims 3-4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (WO 2017/064893 A1 published on 04/20/2017) in view of Kamachi et al. (US 2013/0180860 A1 hereinafter Kamachi). 
Regarding claim 1, Honda discloses an oxide superconducting wire (Fig. 1) comprising: a superconducting laminate (30) comprising an oxide superconducting layer (30) disposed indirectly on a substrate (10); and a stabilization layer (50) which is a Cu plating layer covering an outer periphery of the superconducting laminate ( 50 covers the outer peripheral of 30) and wherein the oxide superconducting layer has an orientation ( 30 has an orientation).
Honda is silent with respect to wherein an average crystal grain size of the Cu plating layer is 2 micron or more and equal to or less than a thickness of the Cu plating.
Kamachi discloses an average crystal grain size of the Cu plating layer is 2 micron or more and equal to or less than a thickness of the Cu plating layer ( see para 0040 and claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kamachi to modify the grain size of the stabilization layer of Honda in order to provide high corrosion resistance to the layers.
Regarding claim 2, Honda discloses an oxide superconducting wire (Fig. 1) comprising: a superconducting laminate (30) comprising an oxide superconducting layer (30) disposed indirectly on a substrate (10); and a stabilization layer (50) which is a Cu plating layer covering an outer periphery of the superconducting laminate (50 covers the outer peripheral of 30) and wherein the oxide superconducting layer has an orientation ( 30 has an orientation).
Honda fails to disclose wherein an average number of grain boundaries per 100 um length of the Cu plating layer along a longitudinal direction of the oxide superconducting wire is 50 or less.   
Kamachi discloses wherein an average number of grain boundaries per 100 um length of the Cu plating layer along a longitudinal direction of the oxide superconducting wire is 50 or less (see grain size of Kamachi in para 0040 and claim 4).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Kamachi to modify the grain size of the stabilization layer of Honda to provide high corrosion resistance to the layers.
Claim (s)  5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Kamachi, as applied to claim 1 and 2 above, and further in view of Sakamoto (US 7553561 B2).

Regarding claim 5-6 Honda fails to specifically disclose wherein an average crystal grain size of the Cu plating layer is 3.30 um or more and equal to or less than a thickness of the Cu plating layer.
Sakamoto discloses an average crystal grain size of the Cu plating layer (see second protective film 22; col.4: line 42-54) is 3.30 microns or more and equal to or less than a thickness of the Cu plating layer (see Table 1 showing the second protective film having 5 microns in grain size).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Sakamoto to modify the grain size of the Cu plating layer of Honda in order to provide high corrosion resistance. 
  
Allowable Subject Matter
	Claims 3-4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claims 3-4 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a residual resistance ratio of the stabilization layer, which is a ratio of a specific resistance at 293K to a specific resistance at 15K, is 110 or more and 130 or less " in combination with the remaining limitations of the claim 1 and claim 2. 
 Regarding claims 7-8 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  wherein an average crystal grain size of the Cu plating layer is 3.30 um or more and 3.95 um or less" in combination with the remaining limitations of the claim 1 and claim 2. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848